Citation Nr: 1510349	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for headaches.

3.  Entitlement to service connection for the residuals of tuberculosis.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.  He testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2014 Travel Board hearing, the VLJ noted that additional evidence was submitted along with a waiver of RO consideration.  See Board Hearing Transcript at pg. 3.  A review of the evidence currently of record (both in VBMS and Virtual VA) demonstrates that this evidence has not been associated with the record.  The additional evidence should be sought from the RO, and if not found, the Veteran and his representative should be asked to resubmit the evidence. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate the additional evidence submitted at the July 2014 Travel Board hearing with the electronic claims file.  If that evidence cannot be found, ask the Veteran and his representative to resubmit the evidence, if available. 

2.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




